DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 07/11/2022 is acknowledged. Claims 17 and 18 are amended. Claims 17, 18 and 21-34 are under examination.

Objections/Rejections Withdrawn
Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to recite: METHODS OF SCREENING FOR COMPOUNDS THAT MODULATE INSULIN RECEPTOR SUBSTRATE 2.

Claim Objections
The objection to claims 17 and 18 for informalities is withdrawn in response to Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 17, 18 and 21-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of claims 17 and 18. Specifically, part (c) of the claims now clearly recites identifying a compound that either upregulates/enhances IRS2 signal-transduction/function or does not upregulate/enhance IRS2 signal-transduction/function.

Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claims 17, 18 and 21-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 9-10 that the specification provides direction/guidance for practicing the entire scope of the claims, citing to US Patent 5,688,655, which is disclosed in the instant specification as being capable of being adapted for use with IRS2 (paragraph [0046]). Applicant also asserts that methods identifying compounds that inhibit IRS2 degradation/enhance function in beta cells is disclosed at paragraphs [0047]-[0048], among others.

This argument has been fully considered, but is not found persuasive. Applicant’s argument does not address the problem of how control cells in which IRS2 is either down-regulated or not expressed at all can serve as a meaningful comparison. Claims 17 and 18 recite in part (a): “providing a test cell which overproduces IRS2 and exhibits an increase in binding of an IRS2-binding protein to IRS2, relative to a control cell which produces IRS2 at a lower level, or does not produce the protein at all, and which exhibits a lesser amount of binding of said protein to IRS2”. The method is sketched in the following schematic:
[AltContent: oval]
[AltContent: textbox (Contacted with)]

[AltContent: textbox (Control Cell (↓IRS2))][AltContent: textbox (IRS2/IRS2 complex in
Test Cell (↑IRS2))]
[AltContent: textbox (Compared to)]

[AltContent: rect]
[AltContent: textbox (Is modulation of IRS2-mediated signal greater in the test cell than control?)]



If the test cell already overproduces IRS2 and exhibits increased binding to IRS2-binding proteins, how does the skilled artisan determine whether the test compound is further enhancing the IRS2-mediated signal transduction or upregulating IRS2 function? Likewise, if the control cell is producing either less or no IRS2, wouldn’t the skilled artisan expect the test compound to modulate IRS2-mediated signal transduction to a greater degree in the test cell? The specification does not disclose how to determine whether the test compound itself results in modulation (enhancing/upregulating) or whether any apparent modulation (i.e., difference between test and control) is merely an artifact of a comparison between a test cell that overproduces IRS2/exhibits increased binding to IRS2 binding proteins with a control cell that under-produces IRS2/exhibits decreased binding to IRS2 binding proteins. In such an experiment, any comparison between the recited test and control cells would give the appearance that IRS2 signaling/function is modulated in the test cell compared to control.
The passages in the specification cited in Applicant’s Remarks contain general teachings in the art about what agents are known to affect IRS2 signaling along with prophetic speculation as to how to adapt prior art methods “for the examples which follow below” (paragraph [0046]). Applicant discloses at paragraph [0047]: “[a]lthough a variety of cell types can be used for this process, one that expresses overexpresses IRS2 would be preferable, for example, according to prior teachings of US 5,688,655 and related patents”. It is noted, however, that contrary to the wording of this sentence, the ‘655 patent is completely silent with respect to IRS2. The specification contemplates adapting beta-cell lines “with an IRS2 promoter linked to an easily detectable reporter gene” (paragraph [0048]). The specification also suggests that GLP-1, exendin-4 and cyclic AMP modulators may upregulate IRS2 in beta cells or “other tissues” [0049]-[0052]). The subsequent paragraphs note that IRS2 signaling is affected by degradation and serine phosphorylation (see paragraphs [0053]-[0054] in the specification), referencing Figure 1. These passages only serve to underscore the breadth of the claims.   
 Claim 17 recites “method of identifying a compound that enhances insulin receptor substrate 2 (IRS2)-mediated signal transduction” by examining a test cell for “modulation” (encompassing up- or down-regulation) of an IRS2-mediated cellular signal. Similarly, claim 18 recites the goal of identifying a compound that upregulates IRS2 function by examining a test cell for “modulation”. Enhancing or upregulating IRS2-mediated signal transduction is discussed as meaning “an increase in the amount of IRS2 protein within a cell or enhancing IRS2-mediated signal transduction by activators” (see p. 8, paragraph [0032]). However, “modulation” also encompasses downregulating, and according to the instant specification, reducing or downregulating IRS2 function is discussed as meaning “a decrease in the amount of IRS2 protein within a cell or reduced IRS2-mediated signal transduction by inhibitors” (see p. 9, paragraph [0032]). 
The phrase “IRS2-mediated signal transduction” further broadens the claims because there are many cells involved in IRS2 mediated cell signaling, as Applicant notes in the cited specification paragraphs. See also the reference by White (cited above), which provides a schematic of IRS2 signaling (see p. 6, Figure 2):

    PNG
    media_image1.png
    958
    1339
    media_image1.png
    Greyscale

There are many proteins in this pathway that could be “modulated”. A test compound that enhances a protein within the IRS2 signaling pathway that simultaneously downregulates IRS2 could inhibit IRS2 expression or function, which would conflict with the goals of the claimed methods. 

Written Description
The rejection of claims 17, 18 and 21-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 10-11 that claims 17 and 18 are amended to recite “and (ii) the control cell”, thus “the variable between the two cells is the presence of IRS2 and increased binding of an IRS2-binding protein to IRS2 in the test cell compared with the reduced or absent IRS2 and binding of an IRS2 binding protein to IRS2 in the control cell.” Based upon this, Applicant asserts the skilled artisan would recognize that the inventors were in possession of the invention as claimed herein.

This argument has been fully considered, but is not found persuasive. The goal of claim 17 is to identify a compound that enhances IRS2 mediated signal transduction. The goal of claim 18 is to identify a compound that upregulates IRS2 function. The skilled artisan cannot envision the steps necessary to discern whether a test compound is modulating IRS2-mediated signal transduction in an assay in which the test and control cells already differ in IRS2 expression and IRS2-mediated signal transduction. The method step set forth in parts (a)-(c) of claims 17 and 18 is sketched in the following schematic:
[AltContent: oval]
[AltContent: textbox (Control Cell (↓IRS2))][AltContent: textbox (IRS2/IRS2 complex in
Test Cell (↑IRS2))][AltContent: textbox (Compared to)][AltContent: textbox (Contacted with)]




[AltContent: rect]
[AltContent: textbox (Is modulation of IRS2-mediated signal greater in the test cell than control?)]





The specification does not disclose the claimed method of determining whether a test compound results in modulation in a test cell that overexpresses IRS2 and exhibits an increase of IRS2-binding proteins to IRS2 when compared to a control cell that produces IRS2 at a lower level or not at all. Further, the references cited in the instant specification do not appear to provide the missing teachings. The skilled artisan cannot envision the steps necessary to discern whether a test compound is modulating IRS2-mediated signal transduction in a method where the test and control cells are already engineered to differ in IRS2 expression and IRS2-mediated signal transduction. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See MPEP 2163.02, citing In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 17, 18 and 21-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,557,512 is maintained for reasons of record and the following. Applicants’ deferral of this issue until other issues of patentability are resolved in their response filed 07/11/2022 (p. 11) is noted. However, deferral of arguments is not proper; an argument after the claims have been found otherwise allowable that obviousness type double patenting does not exist will not be considered timely.  Accordingly, the provisional rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649